UNITED STATES DISTRICT COURT                                  For Online Publication Only
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------X
KAREN TAYLOR, S.A.N.I.T.Y. INC.,

                                   Plaintiffs,                MEMORANDUM AND ORDER
                                                              AND ORDER TO SHOW CAUSE
                 -against-                                    18-CV-3659 (JMA)(AKT)

UNKECHEUG NATION, SHINNECOCK                                                       FILED 
NATION, BROOKHEAVEN [SIC] TOWNSHIP,                                                CLERK 
HARRY WALLANCE UNKECHEUG NATION                                                        
                                                                        11/16/2018 4:57 pm
CHIEF, REGINA HUNT,                                                                    
                                                                           U.S. DISTRICT COURT 
                                    Defendants.                       EASTERN DISTRICT OF NEW YORK 
----------------------------------------------------------X                LONG ISLAND OFFICE 
KAREN TAYLOR, S.A.N.I.T.Y. INC.,
SANITY 7,

                                   Plaintiffs,

                 -against-                                    18-CV-3866 (JMA)(AKT)

RONDEY MORRISON, WAYNE HARRIS,
BLANK INC., RONALD BELL, MR. MRS.
MANNING, KEISHA BELL, TARA PLUMMER,
HERB PLUMMER, MICHELLE JACKSON,
HUL HUL T.V., BET, BROOKLYN WEED
STORE, N.J. SHORE, BLACK INC.,

                                    Defendants.
----------------------------------------------------------X
KAREN TAYLOR,

                                   Plaintiff,

                 -against-                                    18-CV-4548 (JMA)(AKT)

SIBEN & SIBEN, LLP, ANDREW B. SIBEN,
ANDREW J. SCHABER, ESQ., MASTIC ROAD
H.P. INC. D/B/A HANDY PANTRY, APRIL
DEROSA, TOWER GROUP,

                                    Defendants.
----------------------------------------------------------X
JOAN M. AZRACK, District Judge:

        On June 25, 2018, July 3, 2018 and August 13, 2018, pro se plaintiff Karen Taylor filed in
forma pauperis complaints. 1           The Court grants plaintiff’s applications to proceed in forma

pauperis pursuant 28 U.S.C. § 1915 solely for the purpose of this Order. These complaints are

consolidated under docket number 18-CV-3659(JMA)(SIL) and, for the reasons that follow, the

complaints are dismissed.

                                                    BACKGROUND

         I.       The Complaints2

         As was noted above, plaintiff filed three (3) in forma pauperis complaints over the course

of about six weeks. Each of these complaints is incomprehensible, incoherent and frivolous. For

example, in the complaint assigned docket number 18-CV-3659 (“Compl. I”), plaintiff alleges that

her claims are brought pursuant to 28 U.S.C. § 1983 (“Section 1983”) and alleges the following

facts, in its entirety:

         Health Care use Dun number under SHRM Organization 1800 Duke Street,
         Alexandria VA 22314 800-283-7476 x3443 fraud spoken to Director said the
         headquarter was in NY and would call VA local law enforcement. People like
         Unkecheug Nation Harry Wallace used my Dun number for grant’s housing over
         the years ect Shinnecock Nation to grant NY State Township NY Never given
         permission to nobody. It all false and fraud bais crime in Mexico Arifcan.

(Compl. I at ¶ III.C.) In the space on the form complaint that calls for a description of any claimed

injuries, plaintiff alleges:

         Try to kill me. Ruin medication by giving me disease I never had in my body by
         two doctor Kelly Steed Dr. Rheumatologist a false disease called T.B. and given

1
  The complaints assigned docket numbers 18-CV-3659 and 18-CV-3866 also include “S.A.N.I.T.Y. INC.” and/or
SANITY 7 as plaintiffs. However, because only natural persons may proceed pro se in federal court, Rowland v.
California Men’s Colony, Unit II Men’s Advisory Council, 506 U.S. 194, 202 (1993) (“It has been the law for the
better part of two centuries [] that a corporation may appear in the federal courts only through licensed counsel”),
any claims brought by these entities are dismissed without prejudice.
2
  Excerpts from the Complaint are reproduced here exactly as they appear in the original. Errors in spelling,
punctuation, and grammar have not been corrected or noted.
       chemotherapy and never had no disease all in body. K Eastern infection disease
       associate 14 Technology Dr. Ste. 10 East Setauket NY 11733 left me with illness
       no treatment scare of doctor’s now.

(Id. ¶ IV.) Although plaintiff alleges these injuries, she has left blank the space on the form

complaint that calls for the relief sought. (Id. ¶ V.)

       Like Compl. I, the complaint assigned docket number 18-CV-3866 (“Compl. II”) is

incomprehensible. In its entirety, the fact section alleges:

       Putting in writing that all T.V. HUL HUL under Sanity 7 please shut down I never
       did any N.J. Shore show or give any permission to use my 501C for any show or
       casino NY or NJ. I have no dealing with any Morrison no Morrison have SANITY
       INC. or SANITY 7 no radio talk show KISS in VA No I never did any music
       industry Nothing. I never sat down in a meeting with no Black Inc. (Black Inc.)
       Never. I left my Passport at Light Company in Patchogue, NY with my IRS new
       code number PIN along with Jalena Cole information whom my daughter own of
       Little Rose Shop 120 Poospartuck Lane Mastic. Wayne Harris, Rondeny
       Morrison, Ronnie Bell, Native Gas Station Bully Team, Eleazer Reggie Morrison
       has a weed store under my Dun # in Brooklyn alot of business in my SANITY 7
       Amy Goodman Adams No biker club or no tatoo club no makeup with Bell or
       Manning Wallie Mannings.

(Compl. II ¶ II.) In the space that calls for a description of any claimed injuries, plaintiff alleges:

       Ruin my health by blood urine test Doctor Nurse hack my phone so I don’t get the
       right doctor or nurses redirector my phone calls. Ruin my married Doc VA Jarrett
       Jail NA Rondey Morrison monopluzie my life and my husband Paul Taylor state
       radio one kiss. Chief of Police in Richmond VA. I never get treated at a doctor
       office. I need medical attention real doctor Bladder kidney Graves Disease.

(Id. at ¶II.A.) For relief, plaintiff alleges: “Sued jailed it not human to treat anybody in this way.

God made us all to be equal and one nation. They are animals belong in a jailed. Hurt PP with

disability NOT fair if you cant read well and no computer or phone’s.” (Id. ¶ III.)

       Finally, the complaint assigned docket number 18-CV-4548 (“Compl. III”) is submitted on

the Court’s general complaint form and has an additional twenty (20) pages of attachments. Like

the other complaints, Compl. III is incomprehensible. At best, the Court understands plaintiff to
complain that her attorneys, Siben & Siben, “foul[ed] up” an underlying state court case. (Compl.

III generally, and at ECF Entry 1-1 at 2.)

                                             DISCUSSION

       I.      Sufficiency of the Pleadings

       Where, as here, the plaintiff is proceeding in forma pauperis, the district court must

dismiss the complaint if it “(i) is frivolous or malicious; (ii) fails to state a claim upon which

relief may be granted; or (iii) seeks monetary relief from a defendant who is immune from such

relief.” 28 U.S.C. § 1915(e)(2)(B).      “[A] finding of factual frivolousness is appropriate when

the facts alleged rise to the level of the irrational or the wholly incredible, whether or not there

are judicially noticeable facts available to contradict them.” Denton v. Hernandez, 504 U.S. 25,

33 (1992). An action is deemed frivolous as a matter of law when, inter alia, it “lacks an

arguable basis in law, or a dispositive defense clearly exists on the face of the complaint.”

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998) (citations omitted.)

In Denton, the Supreme Court noted that:

               the in forma pauperis statute, unlike Rule 12(b)(6) [of the Federal
               Rules of Civil Procedure] “accords judges not only the authority to
               dismiss a claim based on an indisputably meritless legal theory, but
               also the unusual power to pierce the veil of the complaint’s factual
               allegations and dismiss those claims whose factual contentions are
               clearly baseless.”

Denton, 504 U.S. at 32 (quoting Neitzke v. Williams, 490 U.S. 319, 327 (1989)).

       “It is axiomatic that district courts are required to read pro se complaints liberally, see

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S. 97, 106

(1976)); Chavis v. Chappius, 618 F.3d 162, 170 (2d Cir. 2010), and to construe them “‘to raise

the strongest arguments that [they] suggest [ ],’” Chavis, 618 F.3d at 170 (quoting Harris v. City
of New York, 607 F.3d 18, 24 (2d Cir. 2010)). Moreover, at the pleadings stage of the

proceeding, the Court must assume the truth of “all well-pleaded, nonconclusory factual

allegations” in the complaint. Kiobel v. Royal Dutch Petroleum Co., 621 F.3d 111, 123 (2d Cir.

2010), aff’d, 133 S. Ct. 1659 (2013) (citing Ashcroft v. Iqbal, 556 U.S. 662 (2009)). However,

“[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

statements . . . are not entitled to the assumption of truth.” Iqbal, 556 U.S. at 678 (citation

omitted).

       Notwithstanding a plaintiff’s pro se status, a complaint must plead sufficient facts to

“state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007); Teichmann v. New York, 769 F.3d 821, 825 (2d Cir. 2014). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. The

plausibility standard requires “more than a sheer possibility that a defendant has acted

unlawfully.” Id.; accord Wilson v. Merrill Lynch & Co., 671 F.3d 120, 128 (2d Cir. 2011).

While “detailed factual allegations” are not required, “[a] pleading that offers ‘labels and

conclusions’ or ‘a formulaic recitation of the elements of a cause of action will not do.’” Iqbal,

556 U.S. at 678 (quoting Twombly, 550 U.S. at 555).

       As is readily apparent, none of the present complaints allege a plausible claim against any

defendant. Even affording plaintiff’s submissions a liberal construction, the Court finds that

they lack an arguable basis in law and fact and are thus frivolous. Accordingly, the present

complaints are dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B).
       II.     Filing Injunction

       The ability to litigate in forma pauperis is regarded as a privilege and may be denied if

abused. In re Anderson, 511 U.S. 364 (1994); In re Sindram, 498 U.S. 177, 179-180 (1991) (“In

order to prevent frivolous petitions for extraordinary relief from unsettling the fair administration

of justice, the Court has a duty to deny in forma pauperis status to those individuals who have

abused the system.”); Polanco v. Hopkins, 510 F.3d 152, 156 (2d Cir. 2007) (The ability to proceed

in forma pauperis “is not a constitutional right, but rather a congressionally created benefit.”)

(internal quotation marks and citation omitted). The Second Circuit has long held that a district

court not only has the authority, but also an obligation, to deny this benefit to a litigant who has

demonstrated a history of filing frivolous and vexatious claims. See In re Martin-Trigona, 737

F.2d 1254, 1261 (2d Cir. 1984) (“Federal courts have both the inherent power and the

constitutional obligation to protect their jurisdiction from conduct which impairs their ability to

carry out Article III functions.”) (preliminary injunction), injunction made permanent, 795 F.2d 9,

12 (2d Cir. 1986), modified sub nom. Martin-Trigona v. Cohen, 876 F.2d 307, 308 (2d Cir. 1989).

The Second Circuit has upheld the district court’s authority to issue a filing injunction when a

“plaintiff abuse[s] the process of the Courts to harass and annoy others with meritless, frivolous,

vexatious or repetitive . . . proceedings.” Lau v. Meddaugh, 229 F.3d 121, 123 (2d Cir. 2000) (per

curiam) (internal quotations and citations omitted); see also Pandozy v. Tobey, 335 F. App’x 89,

92 (2d Cir. 2009); Williams v. NYC Hous. Auth., No. 06-CV-5473, 2008 WL 5111105, at *5

(E.D.N.Y. Dec. 4, 2008). However, it is the “[t]he unequivocal rule in this Circuit . . . that the

district court may not impose a filing injunction on a litigant sua sponte without providing the

litigant with notice and an opportunity to be heard.” Iwachiw v. New York State Dep’t of Motor
Vehicles, 396 F.3d 525, 529 (2d Cir. 2005) (quoting Moates v. Barkley, 147 F.3d 207, 208 (2d Cir.

1998)).

          Here, plaintiff has filed three (3) frivolous in forma pauperis complaints within

approximately six weeks. Plaintiff has unquestionably taxed the resources of this court because

“[e]very paper [she has] filed with the Clerk of this Court, no matter how repetitious or frivolous,

require[d] some portion of the institution’s limited resources.” In re McDonald, 489 U.S. 180,

184 (1989). Plaintiff has exceeded the reasonable access to the courts afforded her by the in forma

pauperis statute and “abuse[d] the process of the Courts to harass and annoy others with meritless,

frivolous, vexatious or repetitive . . . proceedings.” Lau, 229 F.3d at 123. Thus, given plaintiff’s

persistence in filing frivolous in forma pauperis actions in this Court, plaintiff is now ORDERED

TO SHOW CAUSE, BY FILING AN AFFIDAVIT WITHIN THIRTY (30) DAYS FROM

THE DATE OF THIS ORDER TO SHOW CAUSE, WHY AN ORDER SHOULD NOT BE

ENTERED BARRING THE ACCEPTANCE OF ANY FUTURE IN FORMA PAUPERIS

COMPLAINT FOR FILING IN THIS COURT WITHOUT FIRST OBTAINING LEAVE

OF THE COURT. 28 U.S.C. § 1651. If entered, that Order will limit plaintiff’s filings as

follows: If plaintiff wishes to commence a new in forma pauperis complaint, it must be filed

along with a request for leave to file the complaint, and the Clerk of Court will be directed to open

it under a miscellaneous number. Unless the Court enters an Order authorizing the case to go

forward within 90 days, at which point it will be assigned a civil case number, the Clerk shall close

the miscellaneous matter without further Court Order. Plaintiff is advised that her failure to file

an affidavit in accordance with this Order to Show Cause will lead to the entry of an order barring

plaintiff from filing any new in forma pauperis complaint unless it is accompanied by a request
for leave to file the complaint and the Clerk of the Court shall return to plaintiff, without filing,

any new in forma pauperis complaint unless it is accompanied by a request for leave to file the

complaint. Plaintiff’s affidavit shall be clearly labeled “Affidavit in Response to the Order to

Show Cause” and shall bear only the docket number of this consolidated action, 18-CV-

3659(JMA)(AKT).

         Plaintiff is cautioned that Rule 11 of the Federal Rule of Civil Procedure applies to pro se

litigants, see Maduakolam v. Columbia Univ., 866 F.2d 53, 56 (2d Cir. 1989) (“Rule 11 applies

both to represented and pro se litigants . . .”), and should she file another incoherent, frivolous

action, it is within the Court’s authority to consider imposing sanctions upon her. See FED. R.

CIV. P. 11. Given that plaintiff is disruptive on her lengthy and frequent visits to the Court,3 the

Court may also enjoin plaintiff from personally filing any papers at the Court and may require that

all future submissions from plaintiff be sent to the Court through the mail. While the Court is

hesitant to limit access to the courthouse door to plaintiff, the assistance she needs and has sought

is not to be found here and her abuse of judicial resources is clearly excessive.

                                                 CONCLUSION

         For the reasons set forth above, because none of the present complaints allege a plausible

claim against any defendant, they are dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B). As

explained above, the Court ORDERS PLAINTIFF TO SHOW CAUSE, BY FILING AN

AFFIDAVIT WITHIN THIRTY (30) DAYS FROM THE DATE OF THIS ORDER TO

SHOW CAUSE, WHY AN ORDER SHOULD NOT BE ENTERED BARRING THE


3
   Plaintiff frequently visits and calls the Court, is often agitated, and yells at Clerk’s Office staff or cries
uncontrollably. Plaintiff also regularly demands “to see the judge now.” In addition, she has yelled at other
litigants in the Clerk’s office and has accused them of following her. This behavior is disruptive to the overall
operations of the Clerk’s Office.
ACCEPTANCE OF ANY FUTURE IN FORMA PAUPERIS COMPLAINT FOR FILING

IN THIS COURT WITHOUT FIRST OBTAINING LEAVE OF THE COURT. Plaintiff is

advised that her failure to file an affidavit in accordance with this Order to Show Cause will lead

to the entry of an order barring plaintiff from filing any new in forma pauperis complaint unless it

is accompanied by a request for leave to file the complaint and the Clerk of the Court shall return

to plaintiff, without filing, any new in forma pauperis complaint unless it is accompanied by a

request for leave to file the complaint. Plaintiff’s affidavit shall be clearly labeled “Affidavit in

Response to the Order to Show Cause” and shall bear only the docket number of this consolidated

action, 18-CV-3659(JMA)(AKT).

       Finally, plaintiff is cautioned that Rule 11 of the Federal Rule of Civil Procedure applies

to pro se litigants, and should she file another incoherent, frivolous action, it is within the Court’s

authority to consider imposing sanctions upon her, including an injunction enjoining plaintiff from

personally filing any papers at the Court and may require that all future submission from plaintiff

be sent to the Court through the mail.

        Although nothing herein shall be construed to prohibit plaintiff from filing an appeal of

this Filing Injunction Order, the Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any

appeal from this Order would not be taken in good faith and, should plaintiff seek leave to appeal

in forma pauperis, such status is DENIED for the purpose of any appeal. See Coppedge v.

United States, 369 U.S. 438, 444-45 (1962).

       The Clerk of the Court is directed to close these consolidated cases and to leave open

only 18-CV-3659(JMA)(AKT) in order to allow plaintiff to file her response to the Order to

Show Cause.
       The Clerk of the Court is directed to mail a copy of this Memorandum and Order to Show

Cause the pro se plaintiff at her address of record, 128 Poospatuck Lane, Mastic, NY 11950.

       SO ORDERED.

                                                   _______/s/ (JMA)__________________
Dated: November 16, 2018                           Joan M. Azrack
       Central Islip, New York                     United States District Judge
